
	

113 HR 2453 IH: Medicare Beneficiary Preservation of Choice Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2453
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2013
			Mr. Rothfus (for
			 himself and Mr. Schrader) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To preserve Medicare beneficiary choice by restoring and
		  expanding the Medicare open enrollment and disenrollment opportunities repealed
		  by section 3204(a) of the Patient Protection and Affordable Care
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Beneficiary Preservation of
			 Choice Act of 2013.
		2.Preservation of
			 Medicare beneficiary choice under Medicare Advantage
			(a)In
			 generalSection 1851(e)(2) of
			 the Social Security Act (42 U.S.C. 1395w–21(e)(2)) is amended by amending
			 subparagraph (C), as amended by section 3204(a) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), to read as follows:
				
					(C)Continuous open
				enrollment and disenrollment for first 3 months in subsequent years
						(i)In
				generalSubject to clause (ii) and subparagraph (D), at any time
				during the first 3 months of a year, or, if the individual first becomes a
				Medicare Advantage eligible individual during a year, during the first 3 months
				of such year in which the individual is a Medicare Advantage eligible
				individual, a Medicare Advantage eligible individual may change the election
				under subsection (a)(1).
						(ii)Limitation of
				one change during open enrollment period each yearAn individual
				may exercise the right under clause (i) only once during the applicable 3-month
				period described in such clause in each year. The limitation under this clause
				shall not apply to changes in elections effected during an annual, coordinated
				election period under paragraph (3) or during a special enrollment period under
				paragraph (4).
						(iii)Limited
				application to part DThe previous provisions of this
				subparagraph shall only apply with respect to changes in enrollment in a
				prescription drug plan under part D in the case of an individual who, previous
				to such change in enrollment, is enrolled in a Medicare Advantage
				plan.
						.
			(b)Conforming
			 amendmentSection 1860D–1(b)(1)(B)(iii) of such Act (42 U.S.C.
			 1395w–101(b)(1)(B)(iii)) is amended by striking , (C),.
			(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to 2014 and succeeding years.
			
